Citation Nr: 1434078	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by shortness of breath.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from January 1992 to January 1996.

This matter came to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2013 and December 2013.

In an April 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for irritable bowel syndrome, assigning a 30 percent disability rating, effective August 4, 2008.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issue of entitlement to an increased rating for bilateral pes planus has been raised by the record in a March 2014 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In April 2013, the Veteran underwent a VA examination with a physician assistant wherein benign or malignant neoplasm or metastases of respiratory system, specifically calcified granulomas, were diagnosed.  In August 2013, the Veteran underwent a VA examination with another physician assistant.  In the December 2013 Remand, it was instructed that the Veteran must be afforded a VA examination with a physician; rather, the Veteran underwent a VA examination in February 2014 with the same physician assistant who conducted the August 2013 examination.  None of the examinations conform to the Board remand instructions requesting an examination performed by a physician.  

Moreover, the examination reports reflects a diagnosis of multiple scattered calcified lung nodules in keeping with prior granulomatous disease, and no examiner has proffered an opinion as to whether such condition is due to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a PHYSICIAN with appropriate expertise to address the nature and etiology of his claimed disability manifested by shortness of breath, to include whether he has a disease related to asbestos exposure.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner should respond to the following:

a)  Please identify all respiratory disabilities, to include any manifested by shortness of breath, and state whether he has a disease related to asbestos exposure.

b)  For any disability identified, to include granulomatous disease, is it at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service in the Persian Gulf or the result of asbestos exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.  

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

2.  After completion of the above, review the expanded record and adjudicate the claim of service connection for a disability manifested by shortness of breath.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



